Citation Nr: 0429773	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  94-31 952	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to restoration of a prior 30 percent rating 
for prurigo nodularis or sarcoid.

2.  Entitlement to a rating higher than 10 percent for 
prurigo nodularis or sarcoid as of April 1, 1992.

2.  Entitlement to a rating higher than 10 percent for 
pulmonary sarcoidosis prior to September 22, 1999, and a 
rating higher than 30 percent as of that date.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 1991 rating decisions of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO) - which confirmed and continued the 10 percent rating 
for the veteran's pulmonary sarcoidosis and proposed to 
reduce the 30 rating for her prurigo nodularis or sarcoid to 
10 percent under the provisions of 38 C.F.R. § 3.105(e).  She 
had a hearing in August 1991 concerning these determinations, 
and in December 1991 the presiding hearing officer concurred 
with both decisions.  A subsequent, December 1991, RO 
decision formally reduced from 30 to 10 percent the 
evaluation for her skin condition - the prurigo nodularis or 
sarcoid, prospectively effective as of April 1, 1992.  She 
appealed to the Board for restoration of her prior rating.  
She also appealed for a higher rating for this 
skin condition, as well as for her respiratory disability - 
the pulmonary sarcoidosis.

In a December 2001 rating decision and supplemental statement 
of the case (SSOC), the RO granted a higher 30 percent rating 
for the veteran's pulmonary sarcoidosis - effective 
September 22, 1999.  She since has continued to appeal for an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the highest 
possible rating unless he or she indicates otherwise).  The 
RO confirmed and continued the 10 percent rating for her 
prurigo nodularis or sarcoid.

In April 2004, the veteran's claims file was transferred to 
the RO in Philadelphia, Pennsylvania.  The RO issued another 
SSOC in July 2004, continuing the 30 percent rating for the 
pulmonary sarcoidosis and the 10 percent rating for the 
prurigo nodularis or sarcoid.



The issue involving restoration of the prior 30 percent 
rating for the prurigo nodularis or sarcoid will be 
adjudicated in this decision.  Whereas the issues of 
entitlement to higher ratings for the prurigo nodularis or 
sarcoid and pulmonary sarcoidosis must be REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part 
concerning these issues.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support her claim for restoration of the prior 30 
percent rating for prurigo nodularis or sarcoid, and apprised 
of whose responsibility - hers or VA's, it is for obtaining 
this supporting evidence, and all evidence relevant to this 
claim has been obtained.

2.  When examined and evaluated at various times during 1991, 
including by VA to determine whether she should continue 
receiving compensation at the 30-percent level, the veteran's 
prurigo nodularis or sarcoid was not causing constant 
exudation or itching, extensive lesions, or marked 
disfigurement.


CONCLUSION OF LAW

The criteria are not met for restoration of the 30 percent 
rating for prurigo nodularis or sarcoid.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 4.118, 
Diagnostic Code 7806 (1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It since has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
In addition, regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the issue on appeal.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).



In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Appeals for Veteran Claims (Court) recently withdrew 
its opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) and issued another decision in its stead - 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Pelegrini II held, in part, that when a VCAA notice, as 
required by 38 U.S.C. § 5103(a), was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with section 
5103(a), 3.159(b)(1) because an initial AOJ adjudication 
already had occurred.  Instead, the appellant has the right 
to subsequent VCAA content-complying notice and proper VA 
process.

The Court's decision in Pelegrini II also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  But see VA General Counsel (OGC) 
Opinion Prec. 1-2004 (Feb. 24, 2004) (§ 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim).  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c).

In the present case, regarding the issue of entitlement to 
restoration of the 30 percent rating for prurigo nodularis or 
sarcoid, a disagreement to the proposed reduction was 
received in May 1991.  Thereafter, in a rating decision dated 
in December 1991, the RO reduced the veteran's rating - 
effective April 1, 1992.  She appealed for reinstatement of 
the prior 30 percent rating.  And in an April 2001 letter, 
the RO provided her notice regarding what information and 
evidence was needed to substantiate her claim, as well as 
what information and evidence had to be submitted by her, 
what information and evidence would be obtained by VA 
for her, and the need for her to submit any evidence in her 
possession pertaining to her claim.  There have been several 
SOCs and SSOCs during the years since also informing her of 
the evidence and information necessary to substantiate her 
claim, the information and evidence that she should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of her claim-
if identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  She also had a 
predetermination hearing in August 1991 to contest the 
proposed reduction in her rating.  38 C.F.R. § 3.105(i).  And 
she was given the allotted 60 days, after notice of the 
proposed reduction, to present additional evidence and 
argument in response showing why it should not occur.  
38 C.F.R. § 3.105(e).  Her rating was not actually reduced 
until the following year, on April 1, 1992.  So there was due 
process compliance.

Consequently, any defect with respect to the timing of the 
VCAA notice in this case was cured by the subsequent notices 
provided the appellant in April 2001 and on other occasions 
prior to the transfer and certification of her case to the 
Board, and the content of those notices fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After notice was provided, the case was 
readjudicated, as evidenced by the April 2001 SSOC.  She has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to her VA 
notices.  And as will be discussed in the remand portion of 
this decision, additional records pertaining to her 
entitlement to higher ratings for her prurigo nodularis or 
sarcoid need to be obtained prior to a Board decision on that 
portion of her claim.

The records concerning the veteran's VA and private 
treatment, which she identified as relevant to whether the 
reduction was appropriate, have been obtained.  In addition, 
she was provided VA examinations - as required, to assess 
the status of her service-connected skin condition before the 
reduction was decided on and actually implemented.  
Therefore, the subsequent VA action cured any defect with 
respect to the timing of the VCAA notice, and deciding this 
claim at this juncture is nonprejudicial.  See Pelegrini II, 
supra.

Where, as here, the veteran has been fully notified and is 
aware of the type of evidence required to substantiate her 
claim, and where there has been extensive factual development 
of the case indicating that no additional assistance would 
aid in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), citing Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (The Secretary is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.").  
Accordingly, the Board will proceed with adjudication of the 
claim.

Governing Laws, Regulations and Legal Analysis

The evidence in this case indicates the veteran was diagnosed 
with prurigo nodularis or sarcoid in service, and a VA 
dermatological examination in April 1985 noted that she had 
skin bumps all over her body.

A September 1985 RO decision granted service connection for 
the condition and assigned a 10 percent rating retroactively 
effective from the day following her separation from service.

An October 1986 VA dermatology consultation noted multiple 
lesions on the veteran's arms, legs and chest.  The diagnosis 
was probable prurigo nodularis, but sarcoid should not be 
ruled out without biopsy.  

A November 2, 1988, VA dermatology consultation noted an 
itchy rash on the veteran's elbows, legs and chest.  She 
stated that the lesions were no worse than ever, and were 
very itchy.  The diagnosis was probable cutaneous sarcoidosis 
with associated atrophic dermatitis and changes secondary to 
scratching.  The examiner also noted lichenified papules in 
clusters on the arms and anterior aspects of the veteran's 
lower legs with morbid hyperpigmentation.

A February 1989 RO rating decision granted a higher, 30 
percent, rating for the veteran's prurigo nodularis or 
sarcoid.

Another VA dermatology consultation was conducted on April 
22, 1991.  Physical examination noted scattered, 0.5 to 1.0 
centimeter hyperpigmented macules and a few papulonodules.  
There was no pruritus.  The clinical impression was that the 
condition was most consistent with an eczema or 
neurodermatitis.  The examiner doubted the veteran had 
sarcoidosis, but he could not definitely rule out this 
condition.

Based on the results of that April 1991 examination, the RO 
issued a decision in May 1991 proposing to reduce the rating 
for the veteran's prurigo nodularis or sarcoid from 30 to 10 
percent.  She was sent a letter in May 1991 informing her of 
the proposed reduction and giving her 60 days to respond by 
identifying and/or submitting evidence showing the reduction 
should not be made.  She submitted argument in June 1991 
contending that her skin condition had worsened.  
She also said she had lesions over her face, legs, trunk, 
arms, and, occasionally, over her scalp and ears.  Therefore, 
she maintained that the rating should not be reduced.

A June 1991 biopsy found no evidence of sarcoidosis.  A 
letter from Koulin L. Chou, M.D., is also of record.  The 
physician noted that the veteran had multiple hyperpigmented 
macular papules on the anterior chest and upper extremities, 
and a 0.5-centimeter irregular shaped hyperpigmented dark 
macule on the right toe.  The physician advised that the 
veteran continue within a topical cream twice a day, as 
needed, and medication for pruritus, as needed.  

A hearing before a hearing officer at the RO was conducted in 
August 1991 and July 1992.  The veteran testified that she 
had constant skin lesions, requiring medication and cream.  
She also noted that the skin lesions itched, were painful 
and had a clear discharge.  

A dermatology consultation was conducted in September 1991.  
Physical examination found no active new lesions.  
Hyperpigmentation, excoriation, and healing papules were 
noted.  There was no facial involvement.  

In December 1991, after considering the veteran's testimony 
and statement along with the medical and other evidence of 
record, the RO decreased the rating for her prurigo nodularis 
or sarcoid from 30 to 10 percent, prospectively effective as 
of April 1, 1992.

The veteran's service-connected skin condition was rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7806, for eczema.  
The evaluation depended on the location and extent of the 
disease and the repugnant disfigurement or other disabling 
characteristics of the manifestations of the disease.  38 
C.F.R. § 4.118.

A noncompensable evaluation was warranted for eczema with 
slight, if any, exfoliation, exudation or itching that was on 
a nonexposed surface or small area.  Exfoliation, exudation 
or itching and involvement of an exposed surface or extensive 
area warranted a 10 percent evaluation.  Whereas a 30 percent 
evaluation required constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
required ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1991).

As mentioned, the evaluation assigned to the veteran's skin 
disorder was reduced from 30 to 10 percent under the 
provisions of 38 C.F.R. 4.118, DC 7806.  Such an evaluation 
contemplated exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  The higher 30 percent 
evaluation, however, required constant exudation or itching, 
extensive lesions, or marked disfigurement.  And this level 
of disability was not shown during the months immediately 
preceding the reduction in her rating.  From the relevant 
medical evidence cited, the veteran's prurigo nodularis or 
sarcoid did not manifest these symptoms.  That is to say, 
her disability picture did not reflect more than entitlement 
to a 10 percent rating under any provision of the rating 
schedule - but particularly DC 7806.  In addition, the 
procedural requirements regarding reductions under 
38 C.F.R. § 3.105(e) and (i) were satisfied.



Note also that the RO did not impermissibly reverse the 
burden of proof when reducing the rating.  The RO correctly 
established by a preponderance of the evidence that the 
reduction in rating was warranted.  See Brown v. Brown, 
5 Vet. App. 413, 421 (1993).  The RO did not, instead, 
require that a preponderance of the evidence demonstrate that 
an increase in the rating was warranted.  If the RO 
erroneously had, the remedy would be to restore the prior 
rating effective from the date of the reduction.  See, e.g., 
Kitchens v. Brown, 7 Vet. App. 320, 324-25 (1995), noting 
that VA cannot impermissibly reduce the rating for a 
veteran's service-connected disability without observing the 
applicable laws and regulation (specifically, 38 C.F.R. § 
3.344), and, in so doing, erroneously relieve VA of the 
burden of establishing, by a preponderance of the evidence, 
that the disability in fact had improved warranting a 
reduction.  Such action, according to the Court, would have 
the effect of rendering the rating reduction "void ab 
initio," requiring that it be set aside as "not in accordance 
with the law."  Kitchens at 325.  There is no indication this 
occurred in this particular case, however.  So the reduction 
stands.


ORDER

The claim for restoration of the prior 30 percent rating for 
prurigo nodularis or sarcoid is denied.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).



The veteran was provided several examinations regarding her 
increased ratings claims for prurigo nodularis or sarcoid and 
pulmonary sarcoidosis, the latest in May 2004.  However, the 
examinations are inadequate in that both examiners indicated 
they did not have her complete claims file for review.  
Therefore, she must be reexamined with the benefit of this 
additional evidence to consider, so there is a proper factual 
foundation and context to assess the severity of her 
disabilities at issue.  See, e.g., Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire her 
complete clinical records pertaining to 
any treatment for prurigo nodularis or 
sarcoid, or pulmonary sarcoidosis, which 
are not currently on file.  Obtain all 
records mentioned.  If the records are 
unobtainable, notify the veteran 
in accordance with the VCAA.

2.  Review the claims file and ensure 
that all other notification and 
development action required by the VCAA 
is completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and 
satisfied.  Also request that the veteran 
submit all relevant evidence and 
information in her possession.



3.  Schedule the veteran for a VA 
respiratory examination to determine the 
severity of her service-connected 
pulmonary sarcoidosis.  The claims folder 
must be provided to and reviewed by the 
examiner.  All findings necessary for 
rating this disability under Diagnostic 
Codes 6846 (sarcoidosis) and 6600 
(chronic bronchitis) should be reported 
in detail.  The examination should 
include a pulmonary function test (PFT) 
that contains complete results as to FEV-
1, FEV-1/FVC and DLCO (SB).  The examiner 
should be provided with the a copy of the 
revised rating criteria for Diagnostic 
Codes 6600 and 6846, to include the 
PFT findings required under Diagnostic 
Code 6600.  The examiner should comment 
on any symptomatology that is not related 
to the service-connected condition.  All 
signs and symptoms necessary for rating 
the condition under the old and new 
rating criteria, including the new 
criteria in Diagnostic Codes 6846 
and 6600 should be reported in detail 
(note:  the rating criteria were revised 
effective October 7, 1996).

4.  Also schedule the veteran for a VA 
skin examination to determine the 
severity of her service-connected prurigo 
nodularis or sarcoid.  The claims folder 
must be provided to and reviewed by the 
examiner.  All signs and symptoms 
necessary for rating the condition under 
the old and new rating criteria, 
including the new criteria of Diagnostic 
Code 7806 or other indicated new rating 
code should be reported in detail 
(note:  the rating criteria were recently 
revised, effective August 20, 2002).



5.  Then readjudicate the veteran's 
claims for higher ratings for her prurigo 
nodularis or sarcoid and pulmonary 
sarcoidosis under the old and new rating 
criteria.  If benefits are not granted to 
her satisfaction, send her and her 
representative an SSOC and give them time 
to respond to it.

Following completion of the above actions, the case should be 
returned to the Board for further appellate consideration.  
The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



